MURRAY, Justice.
We will designate the parties as they were designated in the court below.
Adolph Seabright instituted this suit against defendants upon an alleged note and to foreclose a chattel mortgage.
We do not find an objection reserved either in the statement of facts or by formal bill of exception other than exception taken to the action of the trial court in overruling motion for a new trial. There was no objection made or exception taken to the court’s charge. There are no proper assignments of error in the record.
The cause was tried before a jury, who, upon sufficient evidence, resolved all issues of fact against the plaintiff and in favor of the defendants.’
There being no fundamental error disclosed by the record, the judgment is affirmed.